DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.
3.	Applicant’s amendment to the claims filed on 03/10/2021 in response to the Advisory Action mailed on 03/01/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	Claim 15 is cancelled.
5.	New claim 17 is added.
6.	Claims 1, 3-9, 13-14, and 16-17 are pending.
7.	Applicant’s remarks filed on 03/10/2021 in response to the Advisory Action mailed on 03/01/2021 have been fully considered and are deemed not persuasive to overcome the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Information Disclosure Statement
8.	The IDSs filed on 11/24/2020 and 03/17/2021 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Claim Rejections - 35 USC § 112(a)
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claim 17 is newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   This new grounds of rejection is necessitated by applicant’s amendment to the claims to add new claim 17.
MPEP § 2163.11.A.3.(b) states, "when filing an amendment an applicant shouldshow support in the original disclosure for new or amended claims" and "[i]f theoriginally filed disclosure does not provide support for each claim limitation, or if anin haec verbarequirement, newly added claim limitations must be supported in the specificationthrough express, implicit, or inherent disclosure" and "The fundamental factual inquiry iswhether the specification conveys with reasonable clarity to those skilled in the art that,as of the filing date sought, applicant was in possession of the invention as nowclaimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117". 
In the instant case, new claim 17 recites the limitation “wherein the buffer containing deuterium is limited to a volume of the well of the deep well plate containing a microdialysis cartridge”.  The examiner has reviewed the specification and while there is support for deuterium buffer in a well of deep well plate containing a microdialysis cartridge, there is no apparent support for the limitation that the buffer containing deuterium is limited (emphasis added) to a volume of the well of the deep well plate containing microdialysis cartridge.  Accordingly, the newly recited limitation constitutes new matter.
Claim Rejections - 35 USC § 112(b)
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This new grounds of rejection is necessitated by applicant’s amendment to the claims to add new claim 17.
	Regarding claim 17, the recitation of “wherein the buffer containing deuterium is limited to a volume of the well of the deep-well plate containing a microdialysis cartridge” is indefinite because it is unclear from the claim and disclosure what the metes and bounds of this phrase is intended to encompass.  It is suggested that applicants clarify the meaning of the claims.
Claim Rejections - 35 USC § 103
13.	The rejection of claims 1, 3, 6-9, 13-14, and 16 under 35 U.S.C. 103 as being unpatentable over Houde et al. (J. Am. Soc. Mass Spectrom., 2016; cited on IDS filed on 06/27/2019), Arora et al. (MAbs, 2015; cited on PTO-892 mailed 04/29/2020), Geoghegan et al. (MAbs, 2016; cited on IDS filed on 10/24/2019), and Pierce 96-Well Microdialysis Plate (ThermoScientific, 2011; cited on PTO-892 mailed 10/13/2020), hereinafter Pierce is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to incorporate new claim 17. 
	Claims 1, 3, 6-9, 13-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Houde et al. (J. Am. Soc. Mass Spectrom., 2016; cited on IDS filed on 06/27/2019), Arora et al. (MAbs, 2015; cited on PTO-892 mailed 04/29/2020), Geoghegan et al. (MAbs, 2016; cited on IDS filed on 10/24/2019), and Pierce 96-Well Microdialysis Plate (ThermoScientific, 2011; cited on PTO-892 mailed 10/13/2020), hereinafter Pierce.

15.	With respect to claims 1 and 17, Houde et al. teach that when highly concentrated, an antibody solution can exhibit unusual behaviors, which can lead to unwanted properties, such as increased levels of protein aggregation and unusually high viscosity [see Abstract].  Houde et al. teach hydrogen/deuterium exchange mass spectrometry (HDX-MS) is a useful tool for investigating protein conformation, dynamics and interactions [see Abstract].  Houde et al. further teach a dialysis based HDX-MS method as an alternative HDX-MS labeling format, which takes advantage of passive dialysis rather than the classic dilution workflow [see Abstract].  Houde et al. teach a method comprising microdialysis of concentrated monoclonal antibody IgG4 against PBS buffer at pD 5.6 to perform deuterium exchange and subsequently quenching the microdialysis of the samples for a time period for 3 to 24 hours, followed by analyzing the 
	With respect to claim 3, Houde et al. teach the method wherein the microdialysis step are in a buffer having a pD of 5.6 [see p. 670-671].
	With respect to claim 6, Houde et al. teach the method wherein the microdialysis is performed at 2 to 6oC [see p. 670-671].

	With respect to claim 9, Houde et al. teach the method further comprising digesting the protein into peptides before mass spectrometry analysis [see p. 670-671].
	With respect to claim 13, Houde et al. teach the method wherein the protein is a recombinant monoclonal antibody [see p. 670-671].
	With respect to claim 14, Houde et al. teach the method wherein the protein drug is a concentrated monoclonal antibody [see p. 670-671].
	However, Houde et al. does not explicitly teach the method of claim 1 of determining the regions of the protein in the sample that have reduced levels of deuterium relative to other regions of the protein, wherein regions of the protein that have reduced levels of deuterium contribute to the viscosity of the protein, microdialysis in a deep well plate and substituting one or more amino acids in the regions of the protein that have reduced levels of deuterium to reduce the viscosity of the protein; the method of claim 8, wherein the quenching step is performed at -2 to 2oC for 1 to 5 minutes; the method of claim 12, wherein the one or more regions identified as contributing to the viscosity of the protein drug are modified to reduce the viscosity of the protein drug; and the method of claim 16, wherein the region containing less deuterium comprises complementary determining regions.
	Arora et al. teach methods to better characterize the concentration dependent reversible self-associate of monoclonal antibodies directly via HDX-MS to directly monitor differences in local flexibility of the antibody due to RSA at different protein concentrations in deuterated buffers to determine specific sequences within the antibody that contribute the RSA oC [see p. 536, column 2].  Arora et al. determined two specific sequences covering the CDRs of the antibody that showed decreased hydrogen exchange, which defined the major protein-protein interfaces [see Abstract; Figure 6]
	Geoghegan et al. build upon the methods of Arora et al. by taking the data of the HDX-MS analysis to identify residues responsible for the RSA and rationally engineer variants of the monoclonal antibody with improved solution properties such as reduced RSA and viscosity [see Abstract; p. 942].  Geoghegan et al. teach that these methods overcome the problems in manufacturing and delivery challenges associated with high viscosity solutions of monoclonal antibodies [see p. 941, columns 1-2].
	Pierce teach a 96 deep well microdialysis plate that is a convenient, disposable and rapid dialysis device for simultaneous processing of samples [see p. 1].  Pierce teach that the combination of short diffusion distance and large surface area allows for rapid dialysis [see p. 1].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Houde et al., Arora et al., Geoghegan et al., and Pierce in a method for HDX to identify and modify monoclonal antibodies to reduce viscosity of the protein because Houde et al. teach a microdialysis method for HDX-MS studies of monoclonal antibodies that takes advantage of passive dialysis rather than the classic dilution workflow to permit analysis of high concentration samples.  Arora et al. teach that prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Furthermore, it would be obvious for one of ordinary skill in the art to optimize the time and temperature for the samples in order to maximize the efficiency of the analysis.  MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
J. Am. Soc. Mass Spectrom., 2016; cited on IDS filed on 06/27/2019), Arora et al. (MAbs, 2015; cited on PTO-892 mailed 04/29/2020), Geoghegan et al. (MAbs, 2016; cited on IDS filed on 10/24/2019), and Pierce 96-Well Microdialysis Plate (ThermoScientific, 2011; cited on PTO-892 mailed 10/13/2020), hereinafter Pierce as applied to claims 1, 3, 6-9, 13-14, 16, and 17 above, and further in view of Chen et al. (Pharmaceutical Research, 2003; cited on PTO-892 mailed 04/29/2020) is maintained for the reasons of record and the reasons set forth below.
17.	The relevant teachings of Houde et al., Arora et al., Geoghegan et al., and Pierce as applied to claims 1, 3, 6-9, 13-14, 16, and 17 are set forth above.
	However, the combination of Houde et al., Arora et al., Geoghegan et al., and Pierce do not teach the method of claim 4, wherein the samples of protein in the microdialysing step are in 10 mM histidine at pH 6.0 and the method of claim 5, wherein the buffer comprising deuterium comprises 10 mM histidine at pH 6.0.  
	Chen et al. teach a method for determining the effect of histidine on the stability and physical properties of human anti-IL8 monoclonal antibody [see Abstract].  Chen et al. further teach that increasing the histidine concentration at pH 6.0 in the bulk solution inhibited the increased of high molecule weight species aggregates and reduced viscosity of the antibody solution, which is desirable for the manufacture of the dosage form [see Abstract; p. 1955 and 1958].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Houde et al., Arora et al., Geoghegan et al., Pierce, and Chen et al. according to the teachings of Chen et al. to use a histidine buffer prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections
18.	Beginning on p. 4 of applicant’s remarks, applicants in summary contend that Houde teach using a single microdialysis cartridge in a 2-4 L beaker in 1L of dilution buffer containing deuterium or a 1L beaker using 0.5 L of dilution buffer containing deuterium.  Applicants conclude that one of ordinary skill in the art would not be motivated to modify Houde because Houde teach that optimal conditions for the microdialysis requires a 1L beaker with 0.5 L of deuterium buffer.  Applicants further contend that the pending claims require using dialyzing more than one sample in 96 deep well plate and the combination of cited references fails to teach or suggest dialyzing more than one sample in a 96 deep well plate.  Applicants contend 
These arguments are found to be not persuasive because it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As stated above, one of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Houde et al., Arora et al., Geoghegan et al., and Pierce because Houde et al., Arora et al. and Geoghegan et al. all acknowledge the need for better methods for analyzing concentrated monoclonal antibodies to understand protein conformation dynamics, RSA, and viscosity to improved manufacturing and pharmaceutical applications of these compounds.  One of ordinary skill in the art would desire to use the microdialysis plate of Pierce in order to analyze multiple samples simultaneously in a rapid an efficient manner.  Regarding the volume between Houde and Pierce, it is noted that Pierce teach that the combination of short diffusion distance and large surface area allows for rapid dialysis.  Furthermore, regarding dialyzing more than one sample, Houde teach performing the experiments in triplicates, one of ordinary skill in the art would recognize the convenience of the 96 deep well plates of Pierce to perform triplicate experiments at one time to collect the data in a fast and efficient manner.
Conclusion

	Claims 1, 3-9, 13-14, and 16-17 are pending.
	Claims 1, 3-9, 13-14, and 16-17 are rejected.
	No claims are in condition for an allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656